Citation Nr: 1419769	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  04-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) for arthritis of the lumbosacral spine (low back disability).

2.  Entitlement to separate ratings for neurological abnormalities of the lower extremities associated with the service-connected low back disability.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to June 1984.

This appeal initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO initially denied the issue of an increased rating for the Veteran's service-connected low back disability in a December 2003 rating decision.  The issues of entitlement to service connection for a psychiatric disability and entitlement to a TDIU were denied by the RO in November 2010 and July 2010 rating decisions, respectively.  

By a decision issued in November 2007, the Board denied an evaluation in excess of 20 percent for the Veteran's service-connected low back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion to Remand (JMR) the appeal in December 2008, and the Court issued an Order incorporating that motion in late December 2008.  The Board remanded the appeal for additional development in September 2009 consistent with the JMR.  In December 2010, the RO granted a 40 percent evaluation, effective August 5, 2010.

In March 2012, the Board denied an increased rating for the Veteran's low back disability on a scheduler basis and remanded the matter of an increased rating on an extraschedular basis for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating.  The Board also remanded the remaining issues on appeal for further development.  

As a final preliminary matter, the Board observes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims folder associated with the Veteran's claims.  With the exception of additional VA treatment records dated to February 2013, a review of the documents in such folder reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's record in the Veterans Benefit Management System does not contain any documents at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, although the Board regrets the additional delay, a remand is necessary with respect to the issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon review of the claims file, the Board finds that all of the development directed by the Board in its prior remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Initially, in its prior remand, the Board directed the RO to refer the matter of entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for arthritis of the lumbosacral spine to the Under Secretary of Health or the Director of Compensation and Pension Service.  In January 2013, the Director determined that extraschedular consideration was not warranted.  Although the RO did not specifically identify this issue in the most recent March 2013 supplemental statement of the case (SSOC), it did consider whether an extraschedular rating was warranted in the analysis under the issue of entitlement to a TDIU.  However, in a November 2013, the Veteran's representative indicated that this issue was still before the RO.  As it appears that the Veteran and his representative were unaware that the RO had adjudicated this matter given that it was not separately set forth in the SSOC, and thus, arguably have not received adequate notice, the Board finds that this issue should be returned to the RO in order to afford the Veteran full due process. 

Further, the Board previously remanded the matter of entitlement to separate ratings for neurological abnormalities of the lower extremities associated with the service-connected low back disability to afford the Veteran a VA examination with opinion.  The Veteran was afforded a VA examination in August 2012.  The examiner observed mild radicular pain, but then determined that there was no objective evidence of radiculopathy or neuropathy on examination.  Unfortunately, the examiner failed to address the treatment records dated in November 2003, March 2005, December 2008, March 2009, April 2009 and April 2010 documenting radiating pain to the Veteran's extremities as directed in the Board's prior remand and stated that a medical opinion was not indicated.  Moreover, the examiner then suggested that the Veteran should obtain a nerve conduction study of the bilateral extremities to determine if radiculopathy was present.  Nevertheless, no such further study was afforded to the Veteran.  

Thus, this examination cannot be considered adequate for appellate review.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, this issue must be returned to the RO to afford the Veteran an appropriate nerve conduction study.  Thereafter, the case should be returned to the examiner who conducted the August 2012 examination for an addendum opinion, or if that same examiner is unavailable for an opinion from another appropriate examiner.  

Regarding the issue of entitlement to service connection for a psychiatric disability, in its prior remand, the Board directed that the RO afford the Veteran a VA examination and provide an etiological opinion.  The Veteran was afforded a VA examination in June 2012.  The examiner offered a diagnosis of alcohol withdrawal and provided no further etiological opinion as alcoholism is not usually a disability subject to allowance of service connection.  However, as noted in the prior remand, VA treatment records showed diagnoses of other psychiatric disabilities, including depression and anxiety.  See February 2009 VA mental health record.  Thus, the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, as this examination did not provide an etiological opinion with respect to these other diagnoses, it is cannot be considered adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that the Veteran should be afforded another VA psychiatric examination to adequately address the etiology of his diagnosed psychiatrically disabilities as directed in its prior remand.  See Stegall, supra.  

Moreover, the issue of entitlement to a TDIU is inextricably intertwined with the remaining claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the RO for further consideration.  

Further, the Veteran was to be afforded VA examinations to assist in evaluating the effect of the Veteran's service-connected disabilities (arthritis of the lumbosacral spine, arthritis of the right knee, fracture of the right little finger, bilateral hearing loss, and tinnitus) on his employability.  While the Veteran was afforded VA examinations in August 2012 to evaluate the severity of this back, right knee and right finger, he was not afforded an appropriate VA examination to evaluate his hearing loss and tinnitus and the effect these disabilities had on his employability.  The Board observes that the VA examiner determined that the Veteran's right knee and right finger disabilities did not impact his ability to work.  However, it was noted that problems with lifting and carrying as well as pain from his low back disability did impact his ability to work.  In another opinion, the examiner noted that the Veteran was able to walk for 15 to 20 minutes, stand for 45 to 60 minutes and sit for 45 to 60 minutes.  He required a break or change in position after approximately 60 minutes of activity.  Nevertheless, the examiner opined overall that the Veteran had complete usage of his upper extremities for any seated activities and was able to follow complex instructions, but any and all activities would need to be adapted to these limitations.  However, the examiner did not clearly opine whether the Veteran's service-connected disabilities result in his inability to secure or follow a substantially gainful occupation were so disabling as to render him unemployable.  Moreover, a complete medical, education, and employment history was taken as directed.  As such, the Board finds that a further addendum opinion is necessary.  

Lastly, the Board observes that additional VA treatment records dated to February 2013 have been associated with the Veteran's Virtual VA record.  However, given the need to remand for additional development, current VA treatment records dated from February 2013 to the present should be associated with the record.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and complete VA treatment record dated from February 2013. 

2.  After obtaining all available treatment records, schedule the Veteran for a nerve conduction study to determine whether he suffers from radiculopathy of the lower extremities associated with his low back disability.  After such study, the results along with the entire claims file should be sent to the examiner who conducted the August 2012 VA examination for an addendum opinion.  The examiner should state whether the Veteran has neurological abnormalities of the lower extremities associated with his low back disability and provide a complete rationale. 

In proffering this opinion, the examiner should consider the following: November 2003 and March 2005 complaints of pain radiating down his right buttock and leg; December 2008 VA treatment reports indicating that the Veteran had weakness and numbness in his left ankle. A possible disk herniation was considered; March 2009 VA treatment reports noting temporary symptoms of bilateral foot drop, which could be radiating to the right hip; April 2009 VA treatment reports noting complaints of numbness and tingling in his lower extremities, with difficulty walking; and April 2010 reports of radiating pain in his hips and lower extremities. 

If the examiner concludes that the Veteran has had associated neurological abnormalities of one or both lower extremities during the pendency of this claim, the examiner should address whether they have manifested by mild, moderate, or complete paralysis, or whether the involvement is wholly sensory.

A complete rationale must be provided and all findings reported in detail.

If the same examiner is not available, the results of the nerve conduction study along with the entire claims file should be sent to another appropriate examiner for an addendum opinion to address the questions set forth above.  

3.  After obtaining all available treatment records, schedule the Veteran for a VA mental health examination to be conducted by a psychiatrist or psychologist.  The claims file must be made available for review.  Any indicated evaluations, studies, and tests should be conducted.

	a.  Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

	b.  Specifically indicate whether the Veteran meets the diagnostic criteria for PTSD based on the Veteran's report of being traumatized by burying bodies at Arlington National Cemetery when he was in the honor guard.  

	c.  For each acquired psychiatric disorder other than PTSD diagnosed during the course of the appeal, to include depression and anxiety, it should be indicated whether it is at least as likely (50 percent or greater probability) as not that any such disorder is related to the Veteran's military service. 

In proffering an opinion, the VA examiner should specifically consider the service treatment records, the Veteran's assertions, VA treatment reports showing diagnoses of depression and anxiety, and the previous VA examinations dated in November 2010 and June 2012 as well as sound medical principles.  Specifically, in discussing his/her opinions, the examiner should acknowledge the Veteran's lay statements of record relating to the onset of his psychiatric symptoms.  The rationale for all opinions expressed should be provided.  If there are any inconsistencies between the examiner's findings and the Veteran's assertion, it should be explained and discussed in the report.

4.  Provide a VA examination to the Veteran in order to assist in evaluating the effect of the Veteran's bilateral hearing loss and tinnitus on his employability.  The VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from each of the Veteran's hearing loss and tinnitus.

5.  Thereafter, the claims file should be sent to the examiner who conducted the August 2012 VA examination for an addendum opinion.  The examiner must address whether the Veteran's service-connected disabilities are so disabling as to render him unable to secure or follow substantially gainful employment.  A complete medical, education, and employment history should be taken.  The VA examiner should also consider the fact that the Veteran is receiving Social Security Administration disability benefits due to his service-connected back disability.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities as well as education and work background must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles. 

If the same examiner is not available, the entire claims file should be sent to another appropriate examiner for an addendum opinion to address the questions set forth above.

6.  After completing the above requested actions, and any additional notification and/or development warranted by the record, the RO should review the expanded record and determine if the benefits sought can be granted, to specifically include entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for arthritis of the lumbosacral spine.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

